Citation Nr: 1118332	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-04 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right knee disability, status post right knee arthroplasty.  

2.   Entitlement to service connection for low back disability, diagnosed as lumbar spine strain.

3.  Entitlement to service connection for left shoulder disability, diagnosed as rotator cuff tear.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978, from August 1990 to August 1991, from October 2001 to August 2002, and from January 2003 to February 2004.  The Veteran also has reserve duty.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of that hearing has been associated with the claims file.  In October 2008 the case was remanded to the RO for further development.  

The issue of service connection for a left shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current right knee disability, status post right knee arthroplasty, is reasonably shown to have been aggravated by military service.  

2.  The Veteran's current low back disability, diagnosed as lumbar spine strain, is reasonably shown to be related to service.  



CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, the criteria for entitlement to service connection for right knee disability, status post right knee arthroplasty, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for entitlement to service connection for low back disability, diagnosed as lumbar spine strain, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  In view of the favorable action below, further notice and development as to these two issues is not needed.

II.  Factual Background

The Veteran's service treatment records reflect that he experienced back and right knee and left shoulder problems.  Progress notes from January 1977. September 1977, May 1978 and June 1978 show ongoing treatment and evaluation for low back problems with diagnoses of muscle strain, lumbar strain and muscle spasms.  

An April 1, 1991 progress note shows that the Veteran was complaining of low pain and right knee pain.  The diagnostic assessments were lumbar strain and right knee strain.  A subsequent April 1, 1991 physical therapy note indicates that the Veteran reported right knee pain and swelling and low back pain.  It was noted he had the right meniscus removed through surgery in 1981 and 1985.  Physical examination appeared to show some swelling, along with reduced muscle strength and positive crepitus and laxity.  Regarding the back, the Veteran was noted to have an antalgic gait, along with decreased forward and back bending.  The diagnostic assessments were overuse of the right knee/degenerative joint disease and back strain.     

Subsequently, on April 27, 1991, the Veteran was given a physical profile for low back pain, restricting him from physical training testing for two weeks.  An April 29, 1991 progress note reflects that the Veteran was noted to have good strength in the knee but reduced flexion.  He was also noted to have 1/2 inch of atrophy.  The diagnostic assessment was right knee pain/degenerative joint disease.  

A March 1995 physical profile shows that the veteran was restricted from running or prolonged standing/walking due to degeneration of the lateral meniscus of the right knee and bone spurs in the right knee.  A January 2001 report of medical examination shows that the Veteran could only flex the knees to 90 degrees in squatting position and that he was followed by an orthopedic physician for knee problems.   A December 2001 progress note indicates that the Veteran was complaining of a lower back strain/muscle pull.  A January 2002 progress note shows that the Veteran reported complaining of right knee pain for the last 18 years.  The diagnostic assessment was degenerative disease of the right knee.  A July 2002 post deployment evaluation shows that the veteran was noted to have an exacerbation of pre-existing knee/back pain.  On a January 2003 pre deployment report of medical history the Veteran reported shoulder pain, lower back pain and right and left knee surgery with current knee pain.  A December 2003 report of medical examination noted right foot tinea, along with gout of the left toe but did not note any left shoulder pathology.  Similarly, on his December 2003 report of medical history at retirement, the Veteran's knee problems were noted.  

On March 1992 VA examination, the Veteran reported his long history of low back pain and knee problems.  Physical examination of the right knee showed some reduced flexion and crepitus and it was noted that he could do only a partial squat with difficulty.  Examination of the back showed some mildly reduced range of motion.  Pertinent diagnoses were left shoulder strain, low back pain and residual of injury to the right knee.  

On August 2005 QTC examination, the Veteran reported right knee swelling and pain and muscle strain of the low back resulting in burning and sharp pain.  

Physical examination of the knee showed effusion, slight recurrent subluxation, and some limitation of flexion and extension with pain.  McMurray's test showed moderate instability.  The pertinent diagnosis was right knee degenerative joint disease and lumbosacral strain.  
  
An April 2006 private medical receipt indicates that the Veteran was given previous diagnoses of sprain of the lumbar spine and degeneration of a lumbar disc. 

An April 2008 private operative report shows that the Veteran underwent a right knee total arthroplasty.  

On December 2008 VA examination, the examiner noted that he had reviewed the claims file and found that there was evidence of low back and right knee problems in service.  The examiner also noted that the Veteran had served as a paramedic for 28 years up until the point he retired early in the year.  

Regarding the low back the Veteran stated that he injured the back in the 1970s and several times since then.  Currently, he had pain in the middle of the back, which radiated to the right buttock and then down the lateral aspect of the thigh to the knee.  It was noted that the Veteran had a right knee problem so the leg pain may have been associated with the knee.  He used a brace and a crutch, but the crutch was mainly for the right knee.  Examination of the back showed essentially normal range of motion, normal strength, intact sensation and no tenderness.  

Regarding the right knee, the Veteran had had pain since the 1990s.  It was noted that the veteran had undergone open surgery in 1981 and 1985 for removal of the meniscus.  Then earlier in 2008 he had had the right knee replaced.  He was experiencing generalized pain in the right knee and he used a cane.  The surgery had resulted in considerable relief of pain but he did have a stiffer knee and could not do any effective lateral movements.  He also used a right knee brace.  Physical examination showed decreased flexion to 90 degrees and 1+ instability in the mediolateral and anteroposterior planes.  He had an effusion in the knee that was soft and some quadriceps wasting compared to the other side.  

X-rays of the right knee showed a right knee prosthesis that was in a satisfactory position.  X-ray of the lumbar spine was ordered but the Veteran did not get it done.  The diagnostic impressions were lumbar spine strain, right knee meniscectomy with subsequent total arthroplasty and left shoulder rotator cuff tear.  Regarding the spine the examiner commented that there was evidence that the Veteran injured it during his military career.  Hence it was at least as likely as not that the spine strain was related to military service.  However, the examiner noted that over the years the Veteran had worked as a fireman and had been quite active.  Hence this work was instrumental in considerable aggravation of the problem.  Hence, separating the effect of the military service and the civilian occupation on the back problem was an open question.  In any event, the examiner noted that it appeared that the disability of the low back was currently minimal.  The examiner also noted that since the Veteran did not get X-rays of the lumbar spine, it was impossible to know whether he had any degenerative changes of the lumbar spine.  

Regarding the knee, the examiner found that there was evidence that the right knee was affected by the Veteran's military career as he had undergone the meniscectomy procedures in the 1980s.  However, like the back, his civilian work as a fireman certainly had to be taken into consideration.  Hence, the examiner opined that it appeared that it was at least as likely as not that the military career was instrumental in aggravation of the right knee but it played a role with other civilian activities in advancing the disability.  These factors had resulted in a total knee replacement and a moderate degree of disability in the right knee.  

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain listed, chronic disabilities, including arthritis, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
  
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


IV.  Analysis

A.  Right Knee Disability

The evidence shows that the Veteran initially injured his knee in service while working as a firefighter.  However, after reviewing the claims file and examining the Veteran, the December 2008 VA examiner found that it was at least as likely as not that the Veteran's military career played an instrumental role in aggravating this disability.  Accordingly, as there are no contrary opinions of record, the Board finds that service connection for right knee disability, on the basis of aggravation, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303.  

B.  Low Back Disability

Regarding low back disability, the service treatment records reveal that the Veteran experienced periodic low back pain throughout service.  Additionally, post service medical records also show ongoing low back problems with the April 2006 private record indicating at least prior diagnoses of lumbosacral strain and degenerative disc disease of the lumbar spine.  Further, the December 2008 VA examiner, after reviewing the claims file and examining the Veteran, affirmatively found that it was at least as likely as not that the Veteran's current low back disability, diagnosed as lumbar spine strain, is related to service.  There are no medical opinions of record to the contrary.  The Board notes that the December 2008 VA examiner did find that the Veteran's disability was minimal; however, as the examiner's opinion that some level of low back disability is at least as likely as not related to service, service connection for low back disability is warranted and the level of disability may be considered when a rating for the service connected disability is assigned.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303.  


ORDER

Service connection for right knee disability, status post right knee arthroplasty, 
is granted.  

Service connection for low back disability, diagnosed as lumbar spine strain, is granted.  


REMAND

Unfortunately, further development on the issue of service connection for a left shoulder disorder is indicated.  At the time of the recent examination to evaluate the etiology of the shoulder disorder, it was indicated that the claims file had been reviewed and that there was no evidence of any left shoulder pathology in service.  Regrettably, that is not the case.

Appellant was seen during his initial period of service for shoulder pathology, was given a limited profile and some restrictions on duty.  He has reported additional in-service treatment although that is not documented in available records.

In order to assure that the determination as to etiology is adequate for evaluation purposes, the claims file should be returned to the examiner who entered the opinion, or a similar situated examiner, to review the claims file and enter an opinion based on the in-service findings.

In view of the foregoing, this case is REMANDED for the following action:

Return the December 2008 examination, with the entire claims folder, to the examiner for an addendum to his opinion.  If that examiner is unavailable, please forward the claims file and that examination to a similarly situated examiner.  The file should be reviewed, taking note of the shoulder treatment in service, and an opinion should be entered as to whether it is at least as likely as not (50 percent probability or more) that any current left shoulder pathology is related to service or event or occurrence therein.  If there is no relationship that should also be noted.  If an opinion cannot be entered without additional examination, such examination should be scheduled.

Thereafter, the claim should be reviewed by the RO/AMC.  If the benefits sought are not granted, the appellant and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the claim should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


